July 20, 1971
Honorable~James H. Havey            Opinion No. M-909
Director, International Trade
Texas Industrial Commission         Re: Whether the International
Box 12728, Capitol Station                Trade Division of the
Austin, Texas 78711                       Texas Industrial Commission
                                          may maintain an employee in
                                          the country of Mexico, and
Dear Mr. Havey:                           a related question.
          In your recent letter requesting an opinion from this
office, you advised us.fhat the International Trade Division of
the Texas Industrial Commission -1s planning on opening an extension
office in Mexico City, Mexico, D.F. and that funding for this office
has been approved and IS contained in Senate Bill No. 11, Regular
Session as amended by Senate Bill No. 7, First Called Session of the
Sixty-Second Legislature. In this regar:dyou ask whether the State
of Texas can legally pay for services of an employee who Is working
in and consequently residing in Mexico.
          The Texas Industrial Commission was established by the
provisions of Article 5183, Vernon's Civil Statutes. Certain duties
of the Commission are prescribed by the subsections of Section 4,
Article 6144(e), Vernon's Civil Statutes. Those provisions most
pertinent to our discussion are quoted as follows:
          'y(a) ,Investigate, study and'undertake ways,,
     and means of pr?otlng and encouragingthe pros-
    .perous developmeni ,and'protection of the legitimate
     interest and welfare of Texas business, industry,
     agriculture, and commerce within and outside the
     state.
          v(b) Plan and develop an effective business
     lnformatlon service both for the assistance of
     business and Industry of then state and for the
     encouragement of business and industry outside
     the state to use economical facilities within
     the state.
          ,I
             . .
          ";,, E ncourage and develop commerce with
     other states and foreign countries."
                               -4423-
Hon. James H. Havey, page 2      (M-909)



          Line Item 14 of the current legislative appropriation
for the Industrial Commission, which is found in Section 1 of
Article III of Senate Bill No. 11, Regular Session, as amended
by Senate Bill No. 7, First Called Session, Acts 62nd Legislature,
1971 (General Appropriation Act for the biennium ending August
31, 1973) provides as follows:
                                            For the years ending
                                       August 31, 1972   Au$ust 31, 1973
          'To provide from the
     General Revenue Fund for ln-
     ternatlonal trade projects in-
     cluding but not limited to
     foreign trade missions, overseas
     offices, reverse investment
     missions, including salaries
     of exempt and classified
     posltlons, professional fees
     and services, part-time and
     seasonal help, travel con-
     sumable supplies and materials,
     current and recurring operat-
     ing expenses, capital outlay,
     planning grants and,all other
     activities for'which no other
     provisions are made.                  150,000         150,000"

          Article III, Section 44 of the Constitution of Texas pro-
hibits appropriations by the Legislature unless there is In force a
pre-existing law to support such appropriations.   Austin National
Bank v. Sheppard, 123 Tex. 272, 71 S.W.2d 242 (19347; Attorney
General's Opinion No. M-729 (1970).
          In a similar fact situation, Attorney General's Opinion
M-729 held that the Commissioner of Agriculture has the authority
to enter into a contract to pay a monthly consultation fee for the
rendering of various marketing surveys and studies to an individual
temporarily residing In Europe.
           In view of the foregoing authorities and the circumstances
presented , it is our o lnion that Subsections (a), (b), and (e) of
Section 4'3 Article 61451(e), Vernon's Civil Statutes, grants to the
Industrial Commission authority to open an extension office in
Mexico City, Mexico, D.F. and to pay the salaries of employees who
are working and residing In Mexico.

                              -4424-
   .     -




Hon. James H. Havey, page 3          (M-909)



                       SUMMARY
            Subsections (a), (b) and (e) of Section 4
       of Article 6144(e), Vernon's Civil Statutes,
       grants to the Industrial Commission authority
       to open an extension office In Mexico City,
       Mexico, D.F. and to pay the salaries of em-
       ployees who are working     residing In Mexico.




                                           C. MARTIN
                           Attorey         General of Texas
                               b
Prepared by Ivan R. Williams, Jr.
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W, E. Allen, Co-Chairman
William J. Craig
Camm Lary
Tom Sedberry
Ray McGregor
MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                            -4425-